10‐4306‐cr
         United States v. Cash Whitmore

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 


 1              At a stated term of the United States Court of Appeals for the Second Circuit,
 2       held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3       City of New York, on the 18th day of July, two thousand fourteen.
 4
 5       PRESENT:
 6                   ROBERT A. KATZMANN,
 7                         Chief Judge,
 8                   PIERRE N. LEVAL,
 9                   ROSEMARY S. POOLER,
10                         Circuit Judges. 
11       _____________________________________
12
13       UNITED STATES OF AMERICA,
14
15                           Appellee,
16
17                    v.                                             No. 10‐4306‐cr
18
19       CASH WHITMORE, 
20
21                           Defendant‐Appellant,
22
23       KING S. BURDEN, SAMUEL V. MCCANTS, 
24       ELLIOT LOPEZ, MYAISHA G. WHITMORE, 
 1   JERMAINE M. JONES, LUIS MELARA, 
 2   SERRIA A. MCGRIFF,
 3
 4                     Defendants.
 5   _____________________________________
 6
 7   FOR DEFENDANT‐APPELLANT:                          Steven Y. Yurowitz, Newman &
 8                                                     Greenberg, New York, NY. 
 9
10
11
12
13   FOR APPELLEE:                                     Elizabeth S. Riker, Daniel Hanlon, Rajit
14                                                     S. Dosanjh, Assistant United States
15                                                     Attorneys, for Richard S. Hartunian,
16                                                     United States Attorney for the Northern
17                                                     District of New York, Syracuse, NY.
18   _____________________________________

19             Defendant Cash Whitmore appeals from the judgment of conviction of the

20   United States District Court for the Northern District of New York (Scullin, J.).

21             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

22   AND DECREED that the case is REMANDED to the district court with instructions to

23   VACATE the sentence and resentence the defendant in a manner consistent with this

24   order. 

25             Whitmore appeals from the sentence of, inter alia, 240 months of imprisonment,

26   entered following his guilty plea to one count of conspiracy to possess with intent to

27   distribute more than 50 grams of cocaine base in violation of 21 U.S.C. §§ 846 and

28   841(a)(1). We assume familiarity with the facts of the case, the proceedings below, and

29   the issues on appeal.


                                                   2
 1          On appeal, Whitmore argues that he was deprived of his Sixth Amendment right

 2   to the effective assistance of counsel because his lawyer failed to argue that he should

 3   have been sentenced under the Fair Sentencing Act of 2010 (the “FSA”), Pub. L. No. 111‐

 4   220, 124 Stat. 2372 (2010), which would have lowered his mandatory minimum sentence

 5   from twenty years to ten years. See 21 U.S.C. §§ 841(b)(1)(A), (b)(1)(B). On August 3,

 6   2010, prior to Whitmore’s sentencing, Congress enacted the FSA, increasing the

 7   quantities of cocaine base required to trigger the twenty‐year mandatory minimum for

 8   defendants with a prior drug felony conviction under 21 U.S.C. § 841(b)(1)(A) from 50

 9   grams to 280 grams. Although Whitmore’s indictment charged a conspiracy involving a

10   “quantity of the mixture and substance containing cocaine base” that “exceeded fifty

11   grams,” the district court imposed a sentence of 240 months imprisonment pursuant to

12   the pre‐FSA mandatory minimum on September 30, 2010.

13          Subsequent to Whitmore’s sentencing, the Supreme Court decided Dorsey v.

14   United States, __ U.S. __, 132 S. Ct. 2321 (2012), holding that the FSA’s “new, lower

15   mandatory minimums . . . apply to the post‐Act sentencing of pre‐Act offenders.” Id. at

16   2335. In supplemental briefing on appeal, the government argues that, despite Dorsey,

17   Whitmore is still subject to the twenty‐year mandatory minimum because Whitmore

18   admitted responsibility for at least 1,100 grams of cocaine base in his plea agreement,

19   triggering the post‐FSA twenty‐year mandatory minimum. The government describes



                                                  3
 1   the claim of error as an error in the indictment, but contends the error was harmless. It

 2   asserts that the grand jury, if requested to do so, would have specified more than 280

 3   grams of cocaine base in the indictment.

 4          There was no error in Whitmore’s indictment. The indictment charged Whitmore

 5   with conspiracy to possess with intent to distribute more than 50 grams of cocaine base,

 6   which quantity, under the pre‐FSA penalty provision, triggered a twenty‐year

 7   mandatory minimum sentence. It is true that, had the government presciently known

 8   how the statute would change the mandatory minimums for cocaine base and that the

 9   Supreme Court would find the change retroactive, it might well have sought an

10   indictment charging a higher quantity of cocaine base. But that does not make the

11   indictment defective or erroneous. Instead, the claim of error here is a Dorsey sentencing

12   error. The district court sentenced Whitmore in the belief that he was subject to the

13   mandatory minimum specified by the pre‐FSA law–a belief consistent with our Circuit’s

14   pre‐Dorsey precedent. United States v. Acoff, 634 F.3d 200, 202 (2d Cir. 2011), abrogated by

15   Dorsey v. United States, __ U.S. __, 132 S. Ct. 2321 (2012), as recognized in United States v.

16   Highsmith. 688 F.3d 74, 75 (2d Cir. 2012). In light of Dorsey, however, Whitmore’s

17   sentence is subject to the FSA, and the offense charged in the indictment, upon which he

18   was convicted, does not involve a sufficient quantity of cocaine base to trigger the

19   twenty‐year mandatory minimum under the post‐FSA penalty provision of § 841.



                                                   4
1    Accordingly, the district court’s belief that Whitmore was subject to a twenty‐year

2    mandatory minimum sentence became erroneous, once Dorsey was decided.

3           We have considered the government’s remaining arguments and find them to be

4    without merit. For the foregoing reasons, the case is REMANDED to the district court

 5   with instructions to VACATE the sentence and resentence the defendant in a manner

 6   consistent with this order. Because we are remanding with instructions to vacate this

7    sentence, on remand, the district court is not bound to consider the 240‐month

 8   mandatory minimum of the pre‐FSA version of 21 U.S.C. § 841(b)(1)(A). Instead, the

 9   district court’s re‐sentencing is to be conducted on a blank slate. See Pepper v. United

10   States, 131 S. Ct. 1229, 1251 (2011) (a remand for resentencing “effectively wipe[s] the

11   slate clean” for the district court); see also United States v. Bryson, 229 F.3d 425, 426 (2d

12   Cir. 2000) (the district “court’s duty is always to sentence the defendant as he stands

13   before the court on the day of sentencing.”).

14
15
16
17                                               FOR THE COURT: 
18                                               Catherine O’Hagan Wolfe, Clerk
19
20




                                                    5